Contrary to the defendant’s contention, under the circumstances presented in this case, the trial court’s responses to the jury’s notes regarding the issue of intent, which were formulated after consulting with counsel, meaningfully addressed the jury’s inquiries, contained no misstatements of the law, and did not unfairly prejudice the defendant (see People v Steinberg, 79 NY2d 673, 684-685 [1992]; People v Greene, 87 AD3d 551 [2011]; People v Benard, 69 AD3d 952, 953 [2010]; People v Fair, 308 AD2d 597, 597-598 [2003]). Accordingly, the trial court did not err in its responses to the jury’s notes and inquiries. Mastro, J.P, Chambers, Sgroi and Miller, JJ., concur.